Citation Nr: 1821008	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right shoulder (dominant) prior to March 18, 2011, and an evaluation in excess of 20 percent beginning therefrom.  

2.  Entitlement to an increased disability rating in excess of 10 percent for DJD of the left shoulder (non dominant) prior to March 18, 2011, and an evaluation in excess of 20 percent beginning therefrom.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO issued a second rating decision in June 2011 indicating that the matter arose from a March 2011 claim for increase.  The Board observes that the Veteran's March 2011 claim included evidentiary statements regarding the ongoing severity of the conditions.  This was new and material evidence pertaining to the reason the claim was denied in the May 2010 rating decision.  Thus, the March 2011 claim should have been considered in connection with the earlier claim filed in February 2010, which was denied in the May 2010 rating decision.  See 38 C.F.R. § 3.156(b) (2017); Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143, at *6 (Vet. App. Feb. 8, 2018).  Hence, the current appeal arises from the May 2010 rating decision rather than the June 2011 rating decision.  

During the course of the appeal, in a June 2016 rating decision, the RO increased the disability rating of each shoulder disability from 10 percent to 20 percent, effective March 18, 2011.  These staged ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

After conducting a preliminary review, the Board finds that further evidentiary development is warranted before a final decision may be reached.  

Specifically, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

The Veteran last underwent a VA examination in June 2016.  The VA examiner marked that the Veteran had pain with weight-bearing.  The VA examiner did not, however, provide the results of the range of motion testing on weight-bearing.  Accordingly, the VA examination does not include all the necessary findings to fully evaluate the severity of the condition consistent with the rating schedule.  See id.

The June 2016 VA examiner indicated that the Veteran did not have flare-ups and had no functional limitations with repeated use over a period of time.  Should this change, the Board will ask the VA examiner to provide (or estimate) the degree of functional loss experienced during flare-ups and/or with repeated use over time.  Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).

The Board also finds that updated VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected shoulder conditions.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's shoulder disabilities.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner should ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner should estimate the functional loss due to flares based on all the evidence of record.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in the above paragraphs, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




